Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are presented for examination. Applicant filed an amendment on 9/29/22 amending claims 1, 6-7, 15 and 17. After careful consideration of Applicant’s remarks, the examiner has withdrawn the grounds of rejection of claims 15-16 and 18-20 based on 35 U.S.C. 102(a)(1), and the grounds of rejection of claims 1-14 and 17 based on 35 U.S.C. 103, however, new grounds of rejections of claims 1-20 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 9/29/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-8, 11-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of “On Effectiveness of Transfer Learning Approach for Neural Network-Based Virtual Metrology Modeling” to Kang.

As per claim 1, David substantially discloses a method for process control in association with a production system (David, see Fig. 6, Fig. 8 and their corresponding paragraphs), comprising: receiving production data from the production system, wherein the production data comprises non-homogeneous machine parameters and quality test data (David, see Fig. 6 step 606, Fig. 7, [0074], [0078] and [0088] for receiving non-homogeneous machine parameters (temperature, gas flow, pressure collected in process steps) and film thickness/resistivity data (i.e. quality test data)); using the production data, training a neural network to model an operation of a given machine in the production system (David, see Fig. 6 step 606, Fig. 7 and [0069]-[0078] for training a neural network to model an operation of a given machine using the input data (including temperature, gas flow, pressure collected in process steps and film thickness/resistivity data)), following completion of the training, receiving given process and machine data associated with a given production machine, and, in real-time, using the model to generate a prediction associated with a given product processed by the given production machine in the production system (David, see [0046], Fig. 8 and its corresponding paragraphs for following completion of the training, receiving given process and machine data associated with a given production machine, and, in real-time, using the model to generate a prediction associated with a given product processed by the given production machine in the production system), and applying the prediction to control a workflow associated with the given production machine (David, see [0090]). David does not explicitly disclose applying domain-specific knowledge about a given machine type or production process step in the production system to identify one or more process variables; for a given process variable associated with the given machine type or production process step, identifying a feature, isolating, from the production data, informative data associated with the feature; using at least the informative data isolated from the production data, wherein the training includes transfer learning.
However, Kang in an analogous art discloses applying domain-specific knowledge about a given machine type or production process step in the production system to identify one or more process variables (Kang, see pages 149-150 for applying domain-specific knowledge about a given equipment type in the production system to identify one or more process parameters); for a given process variable associated with the given machine type or production process step, identifying a feature (Kang, see pages 150-151 for extracting a feature for given process variable associated with the given equipment type), isolating, from the production data, informative data associated with the feature (Kang, see pages 150-151 for extracting (i.e. isolating) a feature for given process variable associated with the given equipment type); using at least the informative data isolated from the production data, wherein the training includes transfer learning (Kang, see pages 150-151).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kang into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to efficiently obtain more accurate VM models (Kang, see page 149).

As per claim 2, the rejection of claim 1 is incorporated, David further discloses the prediction is one of a predicted value of an in-line quality test and a predicted value of an in-line quality test (David, see [0088], [0109] and [0090]).

As per claim 5, the rejection of claim 1 is incorporated, David further discloses the prediction is associated with a chemical mechanical planarization (CMP) machine (David, see [0050] and [0088]-[0090]).
As per claim 7, the rejection of claim 1 is incorporated, Kang further discloses the transfer learning transforms data associated with a first machine in the production system such that the data appears associated with a second machine in the production system (Kang, see pages 150-151).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kang into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to efficiently obtain more accurate VM models (Kang, see page 149).

As per claim 8, the rejection of claim 7 is incorporated, Kang further discloses the neural network includes a first network portion that is a common representation of a machine type in the production system, and a second network portion that is a machine-specific representation (Kang, see pages 150-151).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kang into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to efficiently obtain more accurate VM models (Kang, see page 149).

As per claim 11, the rejection of claim 1 is incorporated, David further discloses the production data is received periodically (David, see [0166]).

As per claim 12, the rejection of claim 1 is incorporated, David further discloses the training and the real-time prediction occur remotely to the production system (David, see Fig. 16 and its corresponding paragraphs).

As per claim 15, David discloses a method for process control in a production system (David, see Fig. 6, Fig. 8 and their corresponding paragraphs), comprising: receiving production data from the production system, wherein the production data comprises, for each given product of a set of products manufactured on a given production machine, a first data set of process variables and their values as recorded while the given product is manufactured, together with a second data set of quality testing data associated with testing associated with the set of products, wherein the second data set includes quality testing data for a subset of the set of products (David, see Fig. 6 step 606, Fig. 7, [0074], [0078], [0088] and [0109]); using the production data, training a neural network (David, see Fig. 6 step 606, Fig. 7 and [0069]-[0078]), following completion of the training, receiving given data from the given production machine, and, in real-time, using the neural network to generate a prediction associated with a given product that has been manufactured on that machine (David, see [0046], Fig. 8 and its corresponding paragraphs for following completion of the training, receiving given data from the given production machine, and, in real-time, using the neural network to generate a prediction associated with a given product that has been manufactured on that machine), and applying the prediction to control a workflow associated with the given production machine (David, see [0090]). David does not explicitly disclose applying domain-specific knowledge about a given machine type or production process step in the production system to identify one or more process variables; for a given process variable associated with the given machine type or production process step, identifying a feature, isolating, from the production data, informative data associated with the feature; using at least the informative data isolated from the production data, wherein the training also includes transfer learning.
However, Kang in an analogous art discloses applying domain-specific knowledge about a given machine type or production process step in the production system to identify one or more process variables (Kang, see pages 149-150 for applying domain-specific knowledge about a given equipment type in the production system to identify one or more process parameters); for a given process variable associated with the given machine type or production process step, identifying a feature (Kang, see pages 150-151 for extracting a feature for given process variable associated with the given equipment type), isolating, from the production data, informative data associated with the feature (Kang, see pages 150-151 for extracting (i.e. isolating) a feature for given process variable associated with the given equipment type); using at least the informative data isolated from the production data, wherein the training also includes transfer learning (Kang, see pages 150-151).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kang into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to efficiently obtain more accurate VM models (Kang, see page 149).

As per claim 16, the rejection of claim 15 is incorporated, David further discloses the prediction is one of a predicted value of an in-line quality test and a predicted value of an in-line quality test (David, see [0088], [0109] and [0090]).

As per claim 17, the rejection of claim 1 is incorporated, Kang further discloses wherein the neural network is an ensemble of models comprising a neural network that is a common representation of a type of the given production machine, and a neural network that has been trained using production data from another production machine of the type (Kang, see pages 150-151).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kang into the method of David. The modification would be obvious because one of the ordinary skill in the art would want to efficiently obtain more accurate VM models (Kang, see page 149).

As per claim 18, the rejection of claim 15 is incorporated, David further discloses the prediction indicates how well an in-line quality test correlates with an end-of-line quality test (David, see [0088], [0109] and [0090]).

As per claim 19, the rejection of claim 15 is incorporated, David further discloses periodically re-training the neural network (David, see [0093] and [0166]).

As per claim 20, the rejection of claim 15 is incorporated, David further discloses providing the prediction to facilitate a quality assurance task in the production system (David, see [0088]-[0090] and [0160]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of US20200082245 to Hao et al.

As per claim 3, the rejection of claim 1 is incorporated, the combination of David and Kang does not explicitly disclose the production system is a semiconductor manufacturing execution system (MES). However, Hao in an analogous art discloses the production system is a semiconductor manufacturing execution system (MES) (Hao, see [0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hao into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to provide an improved method of detecting outliers/anomalies in sensor data retrieved during semiconductor processing by using a semiconductor MES (Hao, see [0006] and [0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of US20200166909 to Noone et al. (hereinafter “Noone”).

As per claim 4, the rejection of claim 1 is incorporated, David further discloses the quality test data (David, see Fig. 6 step 606, Fig. 7, [0074], [0078] and [0088]). The combination of David and Kang does not explicitly disclose the data includes labeled and unlabeled data. However, Noone in an analogous art discloses the data includes labeled and unlabeled data (Noone, see [0225] and [0242]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Noone into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to achieve the predictable result of reducing amount of annotated data used.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of US20190130659 to Ide et al. (hereinafter “Ide”).

As per claim 6, the rejection of claim 1 is incorporated, David further discloses the learning is used to train the network to classify on processing task in the production system (David, see [0103]). The combination of David and Kang does not explicitly disclose the training also includes simultaneously training the neural network on each of a set of two or more tasks in the system. However, Ide in an analogous art discloses the training also includes simultaneously training the neural network on each of a set of two or more tasks in the system (Ide, see [0026]-[0030], Fig. 3 and [0121]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ide into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to provide a method for anomaly detection when collectively monitoring a fleet of assets by multi-task learning (Ide, see [0008] and [0028]-[0030]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of US20220171373 to Chau et al. (hereinafter “Chau”).

As per claim 9, the rejection of claim 1 is incorporated, David further discloses the production data comprises non-homogeneous machine parameters (David, see Fig. 6 step 606, Fig. 7 and [0069]-[0078]). The combination of David and Kang does not explicitly disclose maintenance data from two or more machines of a same physical type. However, Chau in an analogous art discloses maintenance data from two or more machines of a same physical type (Chau, see [0004], [0081] and [0115]-[0116]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chau into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to improve accuracy of scheduler pacing and achieves highest tool/fleet utilization, shortest wait times, and fastest throughput (Chau, see abstract).

As per claim 10, the rejection of claim 1 is incorporated, David further discloses the production data comprises non-homogeneous machine parameters (David, see Fig. 6 step 606, Fig. 7 and [0069]-[0078]). The combination of David and Kang does not explicitly disclose maintenance data from a single machine over a time period. However, Chau in an analogous art discloses maintenance data from a single machine over a time period (Chau, see [0081] and [0127]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chau into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to improve accuracy of scheduler pacing and achieves highest tool/fleet utilization, shortest wait times, and fastest throughput (Chau, see abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of translation of KR 20210012791 to Ko et al. (hereinafter “Ko”).

As per claim 13, the rejection of claim 1 is incorporated, David further discloses the training occurs remotely to the production system and the real-time prediction is generated and provided to the production system (David, see Fig. 16 and its corresponding paragraphs). The combination of David and Kang does not explicitly disclose the prediction is generated onsite to the system. However, Ko in an analogous art discloses the prediction is generated onsite to the system (Ko, see Fig. 7 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ko into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to provide a more efficient and accurate machine learning model (Ko, see page 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170109646 to David, in view of Kang, in view of Chau, further in view of Ko.

As per claim 14, the rejection of claim 1 is incorporated, David further discloses the real-time prediction (David, see Fig. 16 and its corresponding paragraphs). The combination of David and Ide does not explicitly disclose the training and the prediction occur on-premises to the production system. However, Chau in an analogous art discloses the training occurs on-premises to the production system (Chau, see [0181]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chau into the above combination of David and Kang. The modification would be obvious because one of the ordinary skill in the art would want to make adjustments to the model that reflect the tool-specific and recipe-specific robot transfer times and that compensate for any process drift (Chau, see [0181]).
The combination of David, Kang and Chau does not explicitly disclose the prediction occur onsite to the system. However, Ko in an analogous art discloses the prediction occur onsite to the system (Ko, see Fig. 7 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ko into the above combination of David, Kang and Chau. The modification would be obvious because one of the ordinary skill in the art would want to provide a more efficient and accurate machine learning model (Ko, see page 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117